  4:16-cr-03067-JMG-CRZ Doc # 112 Filed: 08/03/20 Page 1 of 1 - Page ID # 180




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               4:16CR3067

      vs.
                                                                ORDER
ANTHONY R. ROE,

                    Defendant.



      Defendant has moved to continue Defendant’s change of plea hearing. (Filing
No. 111). As explained by counsel, Defendant needs additional time to investigate facts
and consider his options before deciding whether to enter a plea of guilty The motion to
continue is unopposed. Based on the representations of counsel, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 111), is granted.

      2)     Defendant's plea hearing will be held before the undersigned magistrate
             judge on December 2, 2020 at 10:30 a.m.. Defendant is ordered to appear
             at this hearing.

      3)     For the reasons stated by counsel, the Court finds that the ends of justice
             served by continuing Defendant's plea hearing outweigh the best interest
             of Defendant and the public in a speedy trial. Accordingly, the time
             between today's date and the district court judge's acceptance or rejection
             of the anticipated plea of guilty shall be excluded for speedy trial
             calculation purposes. 18 U.S.C. § 3161(h)(7). Failing to timely object to
             this order as provided under this court’s local rules will be deemed a
             waiver of any right to later claim the time should not have been excluded
             under the Speedy Trial Act.

      August 3, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
